                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CURTIS VAUGHN JACKSON,                               Case No. 18-cv-04098-EMC
                                   8                     Plaintiff,
                                                                                              ORDER
                                   9              v.
                                                                                              Docket Nos. 16, 19, 21
                                  10     R. BINKELE, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   A.      Request For Appointment Of Counsel
                                  14           Plaintiff has requested that counsel be appointed to represent him in this action. A district
                                  15   court has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent
                                  16   civil litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
                                  17   Cir. 1986). This requires an evaluation of both the likelihood of success on the merits and the
                                  18   ability of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues
                                  19   involved. See id. Neither of these factors is dispositive and both must be viewed together before
                                  20   deciding on a request for counsel under § 1915(e)(1). Exceptional circumstances are not present at
                                  21   this time. The Court is unable to say that there is a likelihood of success on the merits. Plaintiff
                                  22   has been able to adequately articulate his claims and those claims do not involve complex legal
                                  23   issues. Plaintiff’s request for appointment of counsel to represent him in this action therefore is
                                  24   DENIED. Docket No. 16.
                                  25   B.      Service of Process On Defendant Muniz
                                  26           Service of process was ordered on eleven defendants in this pro se prisoner’s civil rights
                                  27   action. Ten defendants have appeared but defendant warden Muniz has not yet been served with
                                  28   process. The summons and service documents that were sent to warden Muniz listed his name as
                                   1   “warden M. L. Muniz” as that was the name provided by plaintiff. The Marshal reported to the

                                   2   Court that warden Muniz was not successfully served and remarked: “According to institution –

                                   3   do not have an [crossed out] They do have a ‘W. L. Muniz.’” Docket No. 17.1

                                   4          Plaintiff then requested that service be attempted on warden W. L. Muniz. Docket No. 19.

                                   5   Plaintiff’s request for service on W. L. Muniz is GRANTED. Docket No. 19. In order to move

                                   6   this case toward resolution:

                                   7          1.      The clerk shall issue a summons and the United States Marshal shall serve, without

                                   8   prepayment of fees, the summons, a copy of the complaint and a copy of all the documents in the

                                   9   case file upon warden W. L. Muniz at Salinas Valley State Prison.

                                  10          2.      Muniz must file an answer to the complaint or a waiver of reply, see 42 U.S.C.

                                  11   § 1997e(g), no later than thirty days after he is served with the summons and complaint,

                                  12   regardless of whether he intends to file a dispositive motion.
Northern District of California
 United States District Court




                                  13   C.     Scheduling For Dispositive Motions

                                  14          Defendants have requested an extension of the deadline to file a dispositive motion. Upon

                                  15   due consideration, Defendants’ request is GRANTED, although the Court will grant an extension

                                  16   lesser than the 5+ months Defendants have requested because a few months is sufficient time for

                                  17   diligent counsel to prepare a dispositive motion. Docket No. 21. The Court now sets the

                                  18   following new briefing schedule: No later than June 21, 2019, Defendants must file and serve a

                                  19   motion for summary judgment or other dispositive motion. Plaintiff's opposition to the summary

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25

                                  26   1
                                         The Court is disappointed to see this sort of pointless waste of tax dollars by the person who
                                  27   refused service for the Defendant who was identified by the proper title and last name with the
                                       only defect being an incorrect initial for his first name. The Court is even more disappointed to
                                  28   see defense counsel rely on this sort of service of process problem as one of the reasons to grant an
                                       extension of the deadline for dispositive motions.
                                                                                            2
                                   1   judgment or other dispositive motion must be filed with the Court and served upon Defendants no

                                   2   later than July 19, 2019. If Defendants wish to file a reply brief, the reply brief must be filed and

                                   3   served no later than August 2, 2019.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 16, 2019

                                   8                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                   9                                                     United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
